DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently Amended) A data memory node for use in ESM (Emulated Shared Memory) architectures, comprising:
a data memory module containing data memory for storing input data therein and retrieving stored data therefrom responsive to predetermined control signals; 
a multi-port cache for the data memory, said cache being provided with at least one read port and at least one write port, said cache being configured to hold recently and/or frequently used data stored in the data memory; and 
an active memory unit at least functionally connected to a plurality of processors via an interconnection network, said active memory unit being configured to operate the cache upon receiving a multioperation reference incorporating a memory reference to of processors, wherein the data memory node is an additional physical unit and separate with respect to related hardware of any of the plurality of processors, wherein the related hardware include step cache(s), scratchpad(s) and buffer(s) of or associated with each of the processors of the architecture, and 
wherein responsive to the receipt of the multioperation reference including intra-processor results determined at the processors of the architecture, the active memory unit is configured to process the multioperation reference according to the type of the multioperation indicated in the reference and to execute inter-processor portion of the multioperation, utilizing cached data in the multi-port cache in accordance with the memory reference and data provided in the multioperation reference.

11. (Currently Amended) A method for executing a multioperation in a memory node of a parallel processor computing system, preferably ESM (Emulated Shared Memory) system, said node comprising a data memory module containing data memory for storing data, a multi-port cache for the data memory, and active memory unit at least functionally connected to a plurality of processors via an interconnection network, wherein the data memory node is an additional physical unit and separate with respect to related hardware of any of the plurality of processors, wherein the related hardware include step cache(s), scratchpad(s) and buffer(s) of or associated with each of the processors of the architecture, said method comprising:
of processors, 
processing the multioperation reference according to the type of the multioperation indicated in the multioperation reference and executing inter-processor portion of the multioperation, 
utilizing cached data in the multi-port cache in accordance with the memory reference and data provided in the multtoperation reference, and 
providing the outcome of the processing to said number of processors.


Reasons for Allowance
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a method for executing a multioperation in a memory node of a parallel processor computing system (i.e., the emulated shared memory computers or more generally parallel processors are capable of eliminating different performance and programmability bottlenecks of current solutions to enable executing multioperations such as multi-prefix operations in the parallel processor systems in double speed in order to reduce or eliminate the need for expensive and power-hungry double clock rate).
Applicant’s independent claims 1 and 11 each recites, inter alia, data memory node for use in ESM (Emulated Shared Memory) architectures with a structure as defined in the specification (pages 10-14) including an active memory unit at least functionally connected to a plurality of processors via an interconnection network, said active memory unit being configured to operate the cache upon receiving a multioperation reference incorporating a memory reference to the data memory of the data memory module from a number of processors of said plurality of processors, wherein the data memory node is an additional physical unit and separate with respect to related hardware of any of the plurality of processors, wherein responsive to the receipt of the multioperation reference including intra-processor results determined at the processors of the architecture, the active memory unit is configured to process the multioperation reference according to the type of the multioperation indicated in the reference and to execute inter-processor portion of the multioperation, utilizing cached data in the multi-port cache in accordance with the memory reference and data provided in the multioperation reference. These limitations, in combination of remaining claimed limitations are neither taught nor suggested by the prior art.
Accordingly, Applicant’s claims are allowed for these reasons and for the reasons as recited in Applicant’s Argements filed 11/20/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133